Citation Nr: 1739372	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.  The Veteran also had service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file.

In December 2012 and October 2015, the Board remanded the claim for additional development.  The matter has been returned to the Board for appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

FINDINGS OF FACT

1.  The Veteran fell on his knees during night training in service at Fort Chaffee, Arkansas, without apparent lasting disability to his knees.

2.  The Veteran's statements regarding experiencing pain in the knees from that fall to the present are not credible in light of the contemporaneous service treatment records, in which he denied a knee problem. 

2.  The Veteran's degenerative arthritis of the bilateral knees was first manifested many years after his service and has not been medically related to his service. 



CONCLUSION OF LAW

Service connection for degenerative arthritis of the bilateral knees is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6(a), (c) (2016).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The first element of service connection requires medical evidence of a current disorder.  On VA examination in January 2016, the Veteran was diagnosed with degenerative arthritis of the bilateral knees.  Thus, the Veteran has satisfied the first element of service connection.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's service treatment records (STRs) from his August 1969 to August 1971 active duty period do not document any injuries or complaints related to the knees.  However, the Veteran instead contends that he injured both knees while in Non-Commissioned Officers training at Fort Chaffee, Arkansas, in 1988.  His lay statements and testimony reflect that he was on overnight maneuvers when he was running and tripped over a log and struck his knees on a rock.  At the February 2011 hearing, the Veteran stated that although he fell on both knees, all his pressure went on one knee, the right knee.  The Veteran asserts that he was treated at the medical clinic at Fort Chaffee, where he was issued a pair of crutches and was then sent back to his barracks to stay off of his legs for a few days.  The Veteran's personnel records document that the Veteran underwent a period of ACDUTRA at Fort Chaffee from June 1988 to July 1988.  

In a June 2013 Memorandum, the AOJ determined that the Veteran's STRs from his 1988 ACDUTRA period could not be located, despite several attempts by the AOJ to obtain these records.  Under these circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, missing STRs, while indeed unfortunate, do not remove the need for a veteran to have some other evidence of a link between the current disorder and his or her active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Veteran is competent to testify as to what happened to him, and the Board finds no reason to doubt his credibility on the fact that he fell during service.  To that extent, the Board finds that there was an incident involving the knees during service, sufficient to move to the next question as to whether the Veteran's currently diagnosed disability of arthritis is due to that single fall in service.  Here, the only medical nexus opinions of record are negative.  

In April 2013, the Veteran underwent a VA examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reasoned that there were no complaints of bilateral knee pain during the Veteran's active duty service.  The examiner also pointed to a Report of Medical History dated in January 1990, in which the Veteran replied "Don't Know" in response to the question of "Have you ever had or have you now a trick or locked knee?"  At the examination, the Veteran reported that he landed on both knees at Fort Chaffee around 1990.  However, the examiner noted that at the Board hearing, the Veteran testified that he only landed on his right knee.  The Veteran had not sought medical treatment for his bilateral knee pain since his separation from the military.  In summary, the examiner provided a negative nexus medical opinion.

The Veteran was provided another VA knees examination in January 2016.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's x-ray imaging reveals negative findings until a few years prior.  However, the Veteran left the service in 1971.

The January 2016 VA examiner provided an addendum medical opinion in September 2016.  The examiner was asked to consider the Veteran's credible account of his in-service injury, in which he fell after tripping over a log during night maneuvers.  The examiner responded that the Veteran's account of what happened was considered in basing his decision.  Although the Veteran reports an injury during service, there is no significant evidence to relate that injury to the current knee disorder.

The VA examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The treatment records do not provide contrary evidence to the conclusions of these opinions.  For all of these reasons, service connection for a bilateral knee disorder is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  His available Reserve records document a Report of Medical History dated in June 1989, in which the Veteran denied any trick or locked knee.  No problems with either knee were documented by the Veteran at that time.  The first post-service relevant complaint of knee pain was in a February 2012 VA Medical Center (VAMC) treatment record.  Again, the Veteran's active duty ended in 1971 and the ACDUTRA period in question ended in 1988.  This lengthy period without treatment for the disorder weighs heavily against the current claim that he experienced pain ever since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his knees during his active military service, which resulted in his current bilateral knee disorder, the Board must still weigh the Veteran's lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current bilateral knee disorder to be credible, since the earliest pertinent post-service medical evidence associated with the claims file is dated from 2012, almost fifteen years after the Veteran's 1988 ACDUTRA period ended.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which documents a June 1989 Reserves treatment record dated in June 1989 (shortly after the injury in question) in which the Veteran denied a trick or locked knee.  The record also contains only negative nexus medical opinions.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the bilateral knees.  As stated above, the earliest post-service medical treatment records are dated from 2012, and the Veteran was separated from the active duty in 1971 and the ACDUTRA period in question in 1988.  No diagnosis of arthritis of either knee was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a bilateral knee disorder. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a bilateral knee disorder is not warranted.


	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for degenerative arthritis of the bilateral knees is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


